Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on September 27, 2021, wherein claims 16-35 are currently pending.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 of the current application 17/486,489 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-16 of U.S. Patent No. 11,144,882 (see Table 1 below). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed concepts (claims) of Pat. No. 11,144,882 fully encompass the claimed concepts (claims) of the current application 17/486,489 (see table 1 below).  The claimed concept in the current application 17/486,489 is fully encompassed by the claimed concept of Patent No. 11,144,882.  Furthermore the most of the dependent claims of application 17/486,489 are substantially the same as the dependent claims in Pat. No. 11,144,882 (see table 1 below for an exemplary comparison).



Table 1:
Pat. No. 11,144,882
17/486,489 (current application)
Independent claims 1, 16 

Claims 16, 24, 32, 17, 25, 33 limitations are encompassed in the left column patented claims (1, 16, 32) – the patented claims (1, 16, 32) encompasses all the limitations of the current application’s claims 16, 24, 32, 17, 25, 33



The following claims are substantially the same as compared to (and encompass the claimed concept of) the current pending application 17/486,489 (see right column for comparison):



The following claims are substantially the same as (and/or as fully encompassed by) the current Pat. No. 11,144,882 (see left column for comparison):



Claim 3
Claims 17, 25, 33
Claim 6
Claims 18, 26
Claim 8
Claims 19, 27
Claim 9
Claims 20, 28
Claim 10
Claims 21, 29
Claims 13, 14
Claims 22, 30, 34, 35 (in patented claims 13, 14, 15)
Claim 15
Claims 23, 31, 35 (in patented claims 13, 14, 15)




As seen in Table 1 above, the claimed concepts in the current application 17/486,489 are fully encompassed by Patent No. 11,144,882.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving data, data analysis to determine more data (further comparing, organizing collected and analyzed data, and organizing human activities), and providing/displaying this determined and organized data for human decision making and human interactions. The claims are directed to collecting and using information (abstract information) for human interaction in job seeking and employment (human resources activities).    These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further also geared towards mathematical relationships (as discussed in the claims and the specification – e.g. determining threshold amounts, levels, percentages, etc.,). The claims covers the performance of the limitation as fundamental economic principles or practices (employment/human resources practices) and managing personal behavior or relationships or interactions between people (interaction between job seekers and employers). The claimed invention further uses mathematical steps to analyze and determine further data (creating data value points for threshold comparisons and attribute analysis).
The limitations of the independent claims (see claim limitations in Applicant’s claims filed 09/27/2021), under the broadest reasonable interpretation, covers methods of organizing human activity, managing personal behavior or relationships or interactions between people (the claims do all of these), and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, the various known devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” “cameras,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further also geared towards mathematical relationships (as discussed in the claims and the specification – e.g. determining threshold amounts, levels, percentages, etc.,). The claims covers the performance of the limitation as fundamental economic principles or practices (employment/human resources practices) and managing personal behavior or relationships or interactions between people (interaction between job seekers and employers). The claimed invention further uses mathematical steps to analyze and determine further data (creating data value points for threshold comparisons and attribute analysis).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,  performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,  limitations/terms are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, Page 18 – Page 21 [general-purpose/generic computers and generic computing devices], all-over the specification [general-purpose/generic devices (e.g. cameras, microphones, generic server machines, computer, interfaces, sensors – e.g. page 11, lines 10+)]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2 (also in Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57), Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but do not encompass any practical application and also do not add significantly more than the abstract idea. The dependent claims further state using information (abstract information), using the abstract well-known type of abstract information for analysis and comparison, and providing/displaying this determined data/information to humans so as to find candidates for job employment through job seeker and employer interaction (in a interview and human resources setting (employment data analysis) – see specification) and take decisions and actions based on this information.  The tasks are performed by humans and behavior/attributes/etc., are monitored (note that the dependencies/parameters/data/etc., are abstract information).  The claimed concept is organizing and structuring information to organize human activities.  The claimed invention further uses mathematical steps to analyze and determine further information/data.  The dependent claims further covers the performance of the limitation as fundamental economic principles or practices (employment/human resources practices) and managing personal behavior or relationships or interactions between people (interaction between job seekers and employers). The claimed invention further uses mathematical steps to analyze and determine further data (creating data value points for threshold comparisons and attribute analysis).
The limitations of the dependent claims (see claim limitations in Applicant’s claims filed 09/27/2021), under the broadest reasonable interpretation, covers methods of organizing human activity, managing personal behavior or relationships or interactions between people (the claims do all of these), and mathematical concepts but for the recitation of generic computer components.  The dependent claims further do not limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claims merely further define/manipulate/analyze known type of [received/determined] abstract data/information, analyzes and compares this known type of data/information, and provides this determined information for further management and manipulation (and human decision making). The dependent claims also merely recites post-solution/extra-solution activities (with generic/general-purpose computers and/or computing components/devices/etc.,). The limitations, as drafted, are a processes/concepts that, under its broadest reasonable interpretation, covers performance of the limitation in as organizing human activities (fundamental economic practices, managing personal behavior or relationships or interactions between people, and data organization)).
  That is, but for the recitation of, for example, the various known devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” “cameras,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further also geared towards mathematical relationships (as discussed in the claims and the specification – e.g. determining threshold amounts, levels, percentages, etc.,). The claims covers the performance of the limitation as fundamental economic principles or practices (employment/human resources practices) and managing personal behavior or relationships or interactions between people (interaction between job seekers and employers). The claimed invention further uses mathematical steps to analyze and determine further data (creating data value points for threshold comparisons and attribute analysis).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both organizing human activities grouping and mathematical concepts grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,  performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic devices (e.g. camera, microphone, etc.,), “systems,” “servers,” “networks,” “computers,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,  limitations/terms are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components. The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the juridical exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, Page 18 – Page 21 [general-purpose/generic computers and generic computing devices], all-over the specification [general-purpose/generic devices (e.g. cameras, microphones, generic server machines, computer, interfaces, sensors – e.g. page 11, lines 10+)]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2 (also in Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57), Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the pertinent prior art is as follows:
Hazan (US 2017/0213190): Provides methods and systems that perform an interview of an interviewee and provide a score for that interviewee based on numerous characteristics of the interviewee from the interview.  The invention provides an automated interactive communication system, method, and software application, by which any individual may be able to converse, interact, and conduct a dialogue with a number of pre-set video recordings using an individual's vocal speech as one of its main input sources, and having the system output intelligently timed and programmed natural human-like responses via audio video recordings, in relation to the contextual input provided by the individual and as analyzed by the system.
Rosen et al., (US 2006/0229896): Discloses a match-based employment system and method of operation are provided.  The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker.  The match-based employment system can also order the bi-directional matching results based on a bi-directional match score and display the bi-directional matching results according to the ordering.
LaPasta et al., (US 2013/0332382): Provides system and methods for evaluating job candidates.
Kramer et al., (US 2014/0325373): Discusses embodiments of the SOE kiosk include as a sensor  the Microsoft Kinect sensor, but the embodiments are not so limited.  The Kinect sensor of an embodiment generally includes a camera, an infrared (IR) emitter, a microphone, and an accelerometer.  More specifically, the Kinect includes a color VGA camera, or RGB camera, that stores three-channel data in a 1280.times.960 resolution.  Also included is an IR emitter and an IR depth sensor.  The emitter emits infrared light beams and the depth sensor reads the IR beams reflected back to the sensor.  The reflected beams are converted into depth information measuring the distance between an object and the sensor, which enables the capture of a depth image.
Pavlidis et al., (US 2006/0116555):  Provides image detection system - Thermal infrared image data of at least a region of a face of a person in an enclosure is provided.  The enclosure, for example, may include a first enclosed volume and a second enclosed volume physically separated from the first enclosed volume.  The first enclosed volume may include an entrance door sized to allow a person to enter the first enclosed volume.  The enclosure provides a controlled environment for performing measurements (e.g., capturing thermal infrared image data) for use in determining a physiological state of a person (e.g., anxiety, deception, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683